 

Lucas Energy, Inc. 8-K [lei-8k_082516.htm]

Exhibit 10.2

OWNERSHIP INTEREST PLEDGE AGREEMENT

This Ownership Interest Pledge Agreement (the “Agreement”) entered into as of
August 15, 2016, by and between LUCAS ENERGY, INC., a Nevada corporation
(“LEI”), in favor of LOUISE H. ROGERS (“Rogers”), as follows:

I.

Consideration and Terms of Agreement

CATI Operating, LLC, a Texas limited liability company (“CATI”), is wholly-owned
by LEI. CATI has executed a Promissory Note dated August 15, 2016, in the
original principal amount of ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) (the
“Note”) in favor of Rogers, and has, as assignee of LEI, entered into the August
2013 Security Agreement dated August 13, 2013 (the “Security Agreement”), with
Rogers to secure the Note. The Security Agreement is incorporated by reference
into this Agreement for all purposes. To induce Rogers to make this loan to CATI
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged by the parties, LEI and Rogers agree as follows:

A.

Pledge.

As a part of the security for the prompt and complete payment and performance of
the obligations of CATI under the Note and the obligations of CATI and LEI under
this Agreement (the “Liabilities”), LEI and Rogers agree that the following
ownership interest shall serve as security for this Note (also listed in Exhibit
A to this Agreement):

LEI’s 100% ownership interest in CATI, which is an uncertificated ownership
interest.

LEI represents and warrants that it owns 100% of CATI, and that there are no
other owners or persons or entities with options, beneficial rights, or the
right to become an owner of CATI. LEI represents and warrants that its ownership
interest in CATI is not represented by a certificate. LEI’s ownership interest
shall be presented to Rogers in the form of a Ownership Interest Power
authorizing and empowering Rogers to take control of the entity in the even of a
Default as defined in the Security Agreement, and are included in the definition
of the term “Powers” set forth above. The ownership interest and Powers are
collectively referred to in this Agreement as the “Collateral.” LEI appoints
Rogers as its attorney-in-fact to arrange, at Rogers’s option, for the transfer
upon or at any time after the existence or occurrence of an Event of Default of
the Collateral on the books of the respective entities to the name of Rogers or
to the name of Rogers’s nominee. For purposes of this Agreement, “Default” and
“Event of Default” shall have the same meaning, and that meaning is as those
terms are defined in the Security Agreement. Any and all events that would
constitute “Default” under the Security Agreement shall constitute “Default” or
an “Event of Default” under this Agreement.

B.

Voting Rights.

During the term of this Agreement, and so long as no Event of Default occurs or
exists, LEI shall have the right to vote its respective ownership interests.

 

Ownership Interest Pledge Agreement

Rogers - LEI/August 15, 2016

Page 1 of 7

 

 

Upon the existence or occurrence of an Event of Default, Rogers shall then, at
her option, be entitled to exercise all voting powers pertaining to the
Collateral.

C.

Representations of LEI.

LEI warrants, represents, and agrees that:

1.

it has full power and authority to enter into this Agreement;

2.

it has the right to vote, pledge, and grant a security interest in or otherwise
transfer the Collateral free of any liens, claims, and encumbrances, and all
necessary board authority has been obtained and granted;

3.

there are no liens, claims, or encumbrances upon the Collateral except as
created under this Agreement; and

4.

the Powers are duly executed and give the legal holder of the Powers the
authority they purport to confer.

D.

Limitations on Liens and Dispositions.  LEI agrees that it will not create,
permit, or suffer to exist, and it will defend the Collateral against and take
all other action that is necessary to remove, any lien, encumbrance, charge, or
right (a “Lien”) on or against the Collateral and will defend the right, title,
and interest of Rogers in and to any of its rights, title, and interest in and
to the Collateral against the claims and demands of all other persons. LEI will
not sell, assign, exchange, grant a security interest in, transfer, encumber, or
otherwise dispose of, any of the Collateral, or attempt or contract to do so.

E.

Power of Attorney.  LEI irrevocably constitutes and appoints Rogers its true and
lawful attorney-in-fact, with full power of substitution for it and in LEI’s
name, place, and stead, to ask, demand, collect, receive, receipt for, sue for,
compound, and give acquittance for any and all sums or properties that may be or
become due, payable, or distributable on or regarding the Collateral or that
constitute a part of the Collateral; with full power to settle, adjust, or
compromise any claim regarding the Collateral as fully as LEI could itself do;
and to endorse or sign the name of LEI on all commercial paper given in payment
or in partial payment of the Note and on all documents of satisfaction,
discharge, or receipt required or requested in connection with payment or
partial payment of the Note; and in her discretion, to file any claim or take
any other action or proceeding, either in her own name or in the name of LEI, or
otherwise, that Rogers may deem necessary or appropriate to collect or otherwise
realize upon any and all of the Collateral, or effect a transfer of the
Collateral, or which may be necessary or appropriate to protect and preserve the
right, title, or interest of Rogers in and to the Collateral and the security
intended to be afforded by this Agreement. Rogers shall not exercise her rights
under this Paragraph unless and until there exists an Event of Default.

F.

Consent.  LEI consents that from time-to-time before or after the occurrence or
existence of an Event of Default, with or without notice to or assent from LEI,
any other security at any time held by or available to Rogers for any of the
Liabilities or any security at any time held by or available to Rogers for any
obligation of any other person, firm, or corporation secondarily or otherwise
liable for any of the Liabilities, may be changed, altered, renewed, extended,
continued, surrendered, compromised, waived, or released, in whole or in part,
as Rogers may see fit, and LEI shall remain bound under this Agreement despite
the change, alteration, renewal, extension, continuance, surrender, compromise,
waiver, release, or inaction, extension of further credit, or other dealing.

Ownership Interest Pledge Agreement

Rogers - LEI/August 15, 2016

Page 2 of 7

 

 

 

G.

Remedies.

1.

Upon the occurrence or existence of an Event of Default, Rogers may, in her sole
discretion, without notice except as specified below, sell or cause the
Collateral to be sold, at the price Rogers deems best, for cash and the
purchaser of any or all of the Collateral sold by Rogers shall subsequently hold
the Collateral, absolutely free from any claim, encumbrance, or right of any
kind whatsoever, subject to the restrictions on the transfer of the stock or
ownership interest. Upon request of Rogers, LEI shall provide advice and
assistance in the sale of the Collateral. LEI expressly waives all of its rights
of redemption from any sale or other disposition of the Collateral. LEI will pay
to Rogers all expenses, including but not limited to all actual attorney’s fees,
court costs, and expenses incurred as a result of, or incident to, the
enforcement of any provisions of this Agreement. Neither Rogers nor any party
acting as her attorney shall be liable for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct. Rogers agrees to return to LEI any proceeds of the sale of
the Collateral that exceed the then-outstanding balance of the Liabilities and
the expenses described above. LEI shall be liable for any deficiency following
the sale of the Collateral.

2.

Rogers will give LEI reasonable notice of the time and place of any public sale
of the Collateral or of the time after which any private sale or other intended
disposition is to be made. Any sale of the Collateral conducted in conformity
with reasonable commercial practices of banks, commercial finance companies,
insurance companies, or other financial institution disposing of property
similar to the Collateral shall be deemed to be commercially reasonable.
Notwithstanding any provisions to the contrary contained in this Agreement, any
requirements of reasonable notice shall be met if the notice is received by LEI
as provided at least five days before the time of the sale or disposition.

3.

In view of the fact that federal and state security laws may impose certain
restrictions on the method by which a sale of the Collateral may be effected
after an Event of Default, LEI agrees that, upon the occurrence or existence of
an Event of Default, Rogers may attempt to sell all or any part of the
Collateral by means of a private placement restricting the bidder and
prospective purchasers to those who will represent and agree that they are
purchasing for investment only and not for distribution. In so doing, Rogers may
solicit offers to buy the Collateral, or any part of it, from a limited number
of investors deemed by Rogers, in its reasonable judgment, to be respectable
parties who might be interested in purchasing the Collateral. If Rogers solicits
offers from not less than two investors, then the acceptance by Rogers of the
highest offer obtained from the investors shall be deemed to be a commercially
reasonable method of disposition of the Collateral.

 

Ownership Interest Pledge Agreement

Rogers - LEI/August 15, 2016

Page 3 of 7

 

 

 

H.

Waivers and Consents.  Upon the occurrence or existence of an Event of Default,
Rogers may enforce this Agreement independently of any other remedy or security
Rogers may have or hold in connection with the Liabilities, and it shall not be
necessary for Rogers to marshal assets in favor of LEI or any other person or
entity or to proceed upon or against and/or exhaust any other security or remedy
before proceeding to enforce this Agreement. Rogers may file a separate action
against LEI, whether brought or prosecuted with respect to any other security or
against any other person or entity, or whether any other person or entity is
joined in the action or actions. LEI agrees that Rogers, or any affiliate of
Rogers, and LEI, and any affiliate of LEI, may deal with each other in
connection with the Liabilities or otherwise, or alter any contracts or
agreements now or subsequently existing between any of them, in any manner
whatsoever, all without in any way altering or affecting the Liens created or
granted in this Agreement. Rogers’s rights under this Agreement shall be
required to be restored or returned by Rogers (whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise) upon the bankruptcy,
insolvency, or reorganization of LEI, or otherwise. The Lien created or granted
in this Agreement and the enforceability of this Agreement shall at all times
remain effective to secure the full amount of all the Liabilities even though
the Liabilities, including any part of them or any other security or guaranty
for them, may be or may in the future become invalid or otherwise unenforceable
against LEI.

I.

Understanding with Respect to Waivers and Consents.  LEI warrants and agrees
that each of the waivers and consents set forth in this Agreement are made after
consultation with legal counsel and with full knowledge of their significance
and consequences, with the understanding that events giving rise to any defense
or right waived may diminish, destroy, or otherwise adversely affect rights that
LEI may otherwise have against Rogers or others or against the Collateral, and
that, under the circumstances, the waivers and consents given in this Agreement
are reasonable and not contrary to public policy or law.

J.

Term.  This Agreement shall remain in full force and effect until (a) all the
Liabilities have been paid in full and satisfied, or (b) upon the mutual
agreement of Rogers and LEI upon replacement of the collateral on terms that are
acceptable to Rogers and LEI, whichever occurs first. This Agreement shall
remain in full force and effect and continue to be effective if any petition is
filed by or against LEI for liquidation or reorganization, if LEI becomes
insolvent or makes an assignment for the benefit of creditors, or if a receiver
is appointed for all or any significant part of LEI’s assets, or if LEI files
for bankruptcy. This Agreement shall continue to be effective or be reinstated,
as the case may be, if any payment of the Liabilities, or any part of the
Liabilities, pursuant to applicable law, is rescinded or reduced or must
otherwise be restored or returned by any obligee of the Liabilities, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
the payment or performance had not been made. In the event that any payment, or
any part of a payment, is rescinded, reduced, restored, or returned, the
Liabilities shall be reinstated and deemed reduced only by the amount actually
paid less any amount rescinded, reduced, restored, or returned. Upon the full
and final satisfaction of all of the Obligations (as defined in the Security
Agreement) and in the absence of a Default, as determined by Rogers, this
Agreement and all stock powers given by LEI to Rogers shall terminate and shall
be declared null and void as of the date all of the Obligations are fully and
finally satisfied. At that time, Rogers shall release her lien on the Collateral
and shall deliver to LEI, at its expense, the Collateral remaining in her
possession that has not been sold or otherwise applied pursuant to this
Agreement. Rogers shall also provide any other termination statements reasonably
required by LEI, also at its expense.

 

Ownership Interest Pledge Agreement

Rogers - LEI/August 15, 2016

Page 4 of 7

 

 

 

K.

Terms.  The singular shall include the plural and vice versa and any gender
shall include any other gender as the text indicates.

L.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of LEI, Rogers, and their respective successors and assigns. LEI’s
successors and assigns shall include, without limitation, a receiver of or for
LEI. Without limiting the generality of the above provision, Rogers may assign
or otherwise transfer her rights to receive payment or performance of the
Liabilities (or any part of them) to any other person or entity, and the other
person or entity shall then become vested with all of the rights granted to
Rogers in this Agreement or otherwise.

M.

Applicable Law. This Agreement shall be governed by and construed under the laws
of the State of Texas.

N.

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but, if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, that provision shall be ineffective only to the extent of
the prohibition or invalidity, without invalidating the remainder of the
provision or the remaining provisions of this Agreement.

O.

Notices.  Any and all notices or communications related in any way to this
Agreement may be given by certified mail with return receipt requested, by
receipted courier, by overnight delivery service, or by hand delivery and sent
to the persons at the addresses set forth for each Party below, or they may be
given by facsimile transmission or by e-mail transmission if the intended
recipient has affirmatively stated that notice may be delivered by facsimile or
e-mail and the intended recipient has provided a valid facsimile number and/or
e-mail address. Any notice delivered by facsimile or e-mail sent or for which a
return receipt is received at any time before 5:00 p.m. on a business day shall
be deemed to be delivered on that date. Any facsimile or e-mail notice not
received by 5:00 p.m. on a business day shall be deemed to be received on the
first following business day.

 

Ownership Interest Pledge Agreement

Rogers - LEI/August 15, 2016

Page 5 of 7

 

 

Notices to LEI:

Anthony Schnur, Chief Executive Officer

LUCAS ENERGY, INC.

450 Gears Road, Suite 780

Houston, Texas 77067

E-mail:   TSchnurr@LucasEnergy.com

Notice may be delivered by facsimile or
e-mail with proof of receipt.

Notices to Rogers:

Louise H, Rogers

c/o Sharon E. Conway

Attorney at Law

2441 High Timbers, Suite 410

The Woodlands, Texas 77380-1052

Facsimile number: (281) 754-4685

E-mail address: SConway@SConwayLaw.com

Notice may be delivered by facsimile or
e-mail with proof of receipt.

Any of the above contact information or designated representatives for the
purpose of notice may be changed by a Party or an authorized representative of a
Party providing written notice in the manner set forth above to the other Party,
and the new contact information or representative will then become effective.
For all purposes under this Agreement, any notice given by Ms. Conway (or other
any other legal counsel designated by Rogers) on behalf of Rogers shall
constitute notice by Rogers.

P.

Section Headings.  The section headings in this Agreement are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions contained in this Agreement.

Q.

Miscellaneous.  No failure or delay on the part of Rogers in the exercise of any
power or right, and no course of dealing between LEI and Rogers shall operate as
a waiver of any power or right, nor shall any single or partial exercise of any
power or right preclude any further or other exercise of that power or right or
the exercise of any other power or right. The remedies provided for in this
Agreement are cumulative and not exclusive of any remedies that may be available
to Rogers at law or in equity. Any waiver of any provision of this Agreement,
and any consent to any departure by LEI from the terms of any provision of this
Agreement, shall be effective only in the specific instance and for the specific
purpose for which the waiver or consent was given.

 

Ownership Interest Pledge Agreement

Rogers - LEI/August 15, 2016

Page 6 of 7

 

 

LEI has executed and delivered this Pledge Agreement as of August 15, 2016

Pledgors:

LUCAS ENERGY, INC.

 

By: /s/ Anthony Schnur     ANTHONY SCHNUR, Chief Executive Officer  

Date of Signature:        August 25, 2016

 

Approved and accepted this the_________day of August, 2016:

 



/s/ Louise H. Rogers   LOUISE H. ROGERS, as her separate property  



 

 

Ownership Interest Pledge Agreement

Rogers - LEI/August 15, 2016

Page 7 of 7

 

 

EXHIBIT A

  Certificate Percent Company Name Owner Name Number Ownership         CATI
Operating, LLC Lucas Energy, Inc. n/a 100%

 

 

 

